DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Amendment filed on September 30, 2021.
Claims 4-6, 12-14, and 17 are cancelled. 
Claims 1-3, 7-11, 15-16, and 18-26 are pending.
Claims 1-3, 7-11, 15-16, and 18-26 are examined.
This Office Action is given Paper No. 20220104 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-11, 15-16, and 18-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Voltmer et al. (US 2002/0143626) in view of Heywood (US 2006/0253320).

Claims 1, 21
Voltmer discloses:
receiving, by the point of sale device (retailer terminal, includes POS terminal and rewards terminal, see [0053-0054, 0060]), from the customer (consumer, see [0076]) during a point of sale transaction, data consisting of a unique identification number (consumer ID, see [0076]);
determining, by the point of sale device (retailer terminal, see [0053]), the unique identification code matches the unique identification number (recognizes the consumer ID and identifies consumer as participant in system, see [0076]);
determining, by the point of sale device (retailer terminal, see [0057]), the unique identification code is associated with a loyalty account number of the customer (eligible reward points, recognizes consumer as participant, see [0057, 0076]);
constructing, by the point of sale device, a unique authorized transaction code (transaction file, see [0076]) comprising the unique identification number (consumer ID, see [0076]), and a transaction descriptor comprising an amount of the point of sale transaction (a total transaction price, see [0076]);
transmitting, by the point of sale device to the LAN server (retailer processor, see [0053]), the unique authorized transaction code (transaction file, see [0076]);
transmitting, by the LAN server (retailer processor, see [0077]) to the WAN server (retailer regional processor, see [0077]), the unique authorized transaction code (transaction file, see [0076]);
maintaining, by the WAN server (retailer regional processor, see [0084]), a security code (consumer data, see [0074]) and account information (consumer reward’s account, see [0071]) of the customer enrolled in the card-free payment program of the merchant;
determining, by the WAN server, the security code matches the security number (correlate transaction to consumer profile, see [0081-0083]) of the unique authorized transaction code.
Voltmer does not disclose:
security number;
maintaining… merchant;
transmitting… transaction.
Heywood teaches:
security number (account identifiers associated with the customer, see [0057]);
maintaining, by the point of sale device (point-of-sale devices, see [0037]), a unique identification code (loyalty account identifier, see [0037]) of a customer enrolled in a card-free payment program of the merchant;
transmitting, by the WAN server to a payment switch, a request for initiation of an automated clearing house (ACH) transaction (initiating an ACH transaction, see [0010, 0093]).
Voltmer discloses a retailer terminal that processes consumer data, determines the consumer is part of a loyalty program, and creates a transaction file to forward to other servers. Voltmer does not disclose a security number, maintaining a unique identification code, and transmitting a request for initiation of an ACH transaction, but Heywood does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system and method for networked loyalty program of Voltmer with the security number, unique code, and requesting an ACH transaction of Heywood because 1) a need exists for an awards program that provides a means for monitoring, tracking, and analyzing consumer and product data across various distribution channels and a variety of goods (see Voltmer [0006]); and 2) a need exists for a flexible loyalty system that allows the user to choose the type of reward (see Heywood [0005]). Having a security number and unique code allows for identification and authentication of a customer. Transmitting an ACH transaction request allows for monitoring of the consumer purchase.

Claim 2
Furthermore, Voltmer discloses:
the unique authorized transaction code further comprises a transaction identifier identifying the point of sale transaction as a card-free payment (e.g. bank account, see [0069]).

Claim 3
Furthermore, Voltmer discloses:
the unique identification number comprises the customer’s telephone number, date of birth (date of birth, see [0033]), or both.

Claims 7, 22
Furthermore, Voltmer discloses:
associating, by the LAN server, the unique identification number (consumer ID, see [0032]) with a loyalty program (incentive or loyalty program, see [0043]) such that the customer may accumulate a reward (earn reward points, see [0033]) from the merchant in accordance with the loyalty program.

Claim 8
Furthermore, Voltmer discloses:
at least a portion of the reward is earned on a per transaction basis (every 10th purchase, see [0044, 0046]).

Claim 9
Furthermore, Voltmer discloses:
the reward is a product discount (discount of 50%, see [0044]), a free product, or both upon conducting a predetermined number of transactions (every 10th purchase, see [0044]).

Claim 10
Furthermore, Voltmer discloses:
at least a portion of the reward is earned on a combined per transaction (every 10th purchase, see [0044]) and product basis (of a particular item, see [0044]).

Claims 11, 23
Furthermore, Voltmer discloses:
the reward is associated with another merchant (other participants, e.g. retailer 1 or 2, see [0043]).

Claim 15
Furthermore, Voltmer discloses:
the account information identifies two or more separate accounts selectable by the customer at the point of sale device, and wherein the separate accounts comprise accounts from different financial institutions (e.g. MasterCard, Visa, American Express, see [0068]).

Claim 16
Furthermore, Voltmer discloses:
the separate accounts comprise a savings account, a checking account (bank account, see [0069]), a line of credit (charge card account, see [0069]), a credit card account (credit card account, see [0069]), or combinations thereof.

Claims 18, 24
Furthermore, Voltmer discloses:
the LAN (LAN, see [0021]) server (retailer processor, see [0053]) and the point of sale device (retailer terminal, see [0053]) are located within a store (retail store, see [0053]) operated by the merchant.

Claims 19, 25
Furthermore, Voltmer discloses:
the WAN (WAN, see [0021]) server (retailer regional processor, see [0055]) is remotely located (remotely located, see [0055]) with respect to the point of sale device and the LAN server.

Claims 20, 26
Furthermore, Voltmer discloses:
the WAN server (retailer regional processor, see [0055]) comprises distributed processors (processors, see [0056]) which are utilized by the WAN server to execute steps of the method performed by the WAN server.

Response to Arguments 
Applicant argues that the prior art does not teach a POS device receiving a security number (see Amendment p 10-11).
Examiner disagrees. Applicant has not lexicographically defined the term “security number.” In fact, the original specification is void of the term “security number.” Under the broadest reasonable interpretation, a security number may be an account identifier as taught by Heywood (see Heywood [0057]). Furthermore, Heywood teaches a loyalty account number (see [0057]).

Applicant argues that the prior art does not teach constructing a unique transaction code comprising the unique identification number, the security number, and a descriptor of the amount of the POS transaction (see Amendment p 11-12). Specifically, Applicant argues that one of ordinary skill in the art would not have included the security number of Heywood in the transaction file of Voltmer.
Examiner disagrees. Voltmer discloses constructing a unique transaction code (transaction file, see [0076]) comprising the unique identification number (consumer ID, see [0076]) and a transaction descriptor comprising an amount of the point of sale transaction (a total transaction price, see [0076]). Stated differently, the transaction file comprises consumer data (i.e. consumer ID) and purchase data (i.e. transaction price). The security number of Heywood is a type of consumer data because the security number identifies the account of the consumer (e.g. loyalty account). It would have been obvious to one of ordinary skill in the art to include the security number of Heywood in the transaction file of Voltmer because the security number is consumer data that identifies the consumer, similar to the consumer ID of Voltmer.

Applicant argues that the prior art does not disclose determining that the security code matches the security number (see Amendment p 12-13). 
Examiner disagrees. Voltmer discloses using data (e.g. consumer ID) to correlate a transaction (see [0081-0083]). Heywood teaches a security number, which is an account identifier (see Heywood [0057]). The security number of Heywood is a type of consumer data, like the consumer ID of Voltmer, because the security number identifies the account of the consumer. Similar to how the consumer ID of Voltmer is used to correlate a transaction, the security number of Heywood could be used to correlate a transaction.

Applicant argues that the prior art does not disclose maintaining a security code and account information of the customer (see Amendment p 13-14).
Examiner disagrees. Applicant has not lexicographically defined the term “security code.” Under the broadest reasonable interpretation, a security code may be any identifier associated with the consumer. Voltmer discloses maintaining consumer data and consumer reward’s account (see [0071, 0074]). Types of consumer data, which could be used a security code, include date of birth, social security number, and a credit card number (see Voltmer [0033]). 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.